Citation Nr: 1741950	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sarcoidosis.

2. Entitlement to service connection for a testicular disability, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal. 

In December 2016, the Veteran testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sarcoidosis and a testicular disability, to include as secondary to sarcoidosis, on the basis that he was exposed to jet fuel, paint, chemicals, solvents, and adhesives during service aboard ship and that such resulted in his claimed disabilities years later.  During his December 2016 Board hearing, the Veteran asserted he had a skin fungus, treated with cream during service, that has progressed and continued and impacts his back, legs, and arms.  He also reported respiratory symptoms to include coughing and shortness of breath, treated with over-the-counter inhalers during service.  He reported that he was diagnosed with sarcoidosis in approximately 2004 or 2006, when he sought treatment for a lump in his testes that resultant to biopsy, was diagnosed as sarcoidosis.  He described his in-service duties dealing with life support equipment, as well as his duties deicing and refueling planes, exposing him to solvents and jet fuel.  In support of his claim, the Veteran submitted a number of internet articles from health organizations indicating that sarcoidosis may be related to the body's response to inhaling unknown substances.  Additional development is required prior to adjudicating his claims.

The November 2011 VCAA letter did not advise the Veteran as to his claim of entitlement to service connection for a testicular disability on a secondary basis to sarcoidosis, as the Veteran did not assert entitlement on this basis until the time of his October 2012 Notice of Disagreement (NOD).  On remand, the AOJ should send the Veteran corrective VCAA notice.

The Veteran's service personnel records demonstrating his assignments during service, specifically, those aboard ship, are not associated with the claims file and on remand, the AOJ should obtain such.  Also, it appears that only the Veteran's service treatment records prepared for his separation from service are associated with the claims file.  A notation within the service treatment records indicates that there are no other service treatment records available, as the Veteran had either been discharged or retired, and was no longer in service.  On remand, the AOJ should attempt to obtain the Veteran's complete service treatment records.

While the AOJ, in its Statement of the Case (SOC) cited a January 2007 treatment record demonstrating the Veteran's treatment for a lump in his testes consistent with sarcoidosis, it appears that such records are not available for Board review.  The Veteran's VA treatment records associated with the claims file are dated from February 2009 to October 2011, and include brief notations from treatment in as early as 2007, and while sarcoidosis is included in the Veteran's problem list, the treatment records are not complete.  On remand, the AOJ should obtain the Veteran's VA complete treatment records dated prior to February 2009 and after October 2011.

The Veteran submitted an October 2011 VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for records dated from 2002 to 2004; and the AOJ, in October 2011 requested such records from the identified private treatment provider.  One private treatment record is associated with the claims file, dated in March 2006.  It is unclear if the Veteran or the private treatment provider submitted the record.  On remand, the AOJ should seek the Veteran's complete private treatment records. 

The AOJ should afford the Veteran a VA examination to determine the precise nature of his sarcoidosis and his testicular disability, and the etiology thereof.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for a testicular disability, to include as secondary to sarcoidosis.  See 38 C.F.R. § 3.310.

2. Make arrangements to obtain the Veteran's complete service personnel and service treatment records, specifically those reflecting service at the Naval Air Station in Sewells Point.

3. Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to February 2009 and since October 2011.

4. Provide the Veteran with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such updated form in order to obtain his private treatment records from Capital Physicians Group, dated from 2002 to 2004, as well as any updated private treatment records.  Advise him that only a March 2006 private treatment record from this facility is of record and advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

5. Then, schedule the Veteran for a VA examination to determine the precise nature of any sarcoidosis and testicular disability.  All indicated tests and studies are to be performed. 

(a) The examiner should specifically comment as to whether the Veteran has sarcoidosis, which includes symptoms related to the testes, or whether the Veteran has two separate disabilities, one being sarcoidosis, and one impacting only his testes. 
 
(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any sarcoidosis was incurred in service, or is otherwise related to service, specifically considering any in-service complaints related to coughing and shortness of breath or a skin fungus or rash, and his report of in-service exposure to jet fuel, paint, chemicals, solvents, and adhesives.
 
(c) The examiner should opine as to whether it is at least as likely as not that any testicular disability was incurred in service, or is otherwise related to service, specifically considering any in-service complaints related to coughing and shortness of breath or a skin fungus or rash, and his report of in-service exposure to jet fuel, paint, chemicals, solvents, and adhesives.
 
(d) The examiner should opine as to whether it is at least as likely as not that any testicular disability is proximately due to, or the result of, his sarcoidosis. 

(e) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any testicular disability has been aggravated, or worsened, by his sarcoidosis.

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Finally, after completing any additional development that may be warranted, issue a Supplemental Statement of Case (SSOC) to the Veteran and his representative readjudicating the issues on appeal.  The Veteran and his representative should have a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




